Citation Nr: 1814759	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-31 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) based on military sexual trauma (MST).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD based on MST.


REPRESENTATION

Appellant represented by:	Attorney Jerrold Sulcove


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Katz, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active military duty from October 1981 to February 1982. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that reopened a previously denied claim for service connection for PTSD based on MST and denied the claim on its merits.  

The Board notes that an initial claim of entitlement to service connection for PTSD encompasses other psychiatric disorder diagnoses reasonably raised by the symptoms described and supporting information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the service connection issue for review has been revised to include consideration of other applicable diagnoses. 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2012 rating decision, the RO denied service connection for PTSD based on MST for lack of a nexus between the Veteran's diagnosed PTSD and her military service, and this rating decision was not appealed.  

2.  Evidence received since the June 2012 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the Veteran's claim of PTSD based on MST.


CONCLUSIONS OF LAW

1.  The June 2012 rating decision denying the Veteran's claim for PTSD based on MST became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  The criteria for reopening the Veteran's claim for an acquired psychiatric disorder have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). 

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017); see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 118.  Also pursuant to the holding in Shade, 38 C.F.R. § 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id. at 117.

In June 2012 the RO denied the Veteran's claim for service connection for PTSD based on MST, finding that there was insufficient evidence in the Veteran's service medical records or service personnel records to support a nexus between her active military service and her diagnosed PTSD.  

In March 2015 the Veteran sought to reopen her claim. In a May 2015 statement of the case the RO ruled that the Veteran had submitted new and material evidence that warranted re-opening the case.  The new and material evidence cited by the RO was the Veteran's submitted account of the traumatic incident that she identified as her stressor.  Once again, however, the RO denied the Veteran's substantive claim, ruling that there still was insufficient corroborating evidence in the Veteran's service medical records, and suggesting the Veteran's story was less than plausible.   

Although the RO adjudicated the claim on the merits, the Board has jurisdictional responsibility to determine independently whether there is new and material evidence to properly reopen a service-connection claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92. 

The Veteran's March 2015 account of the traumatic incident that she identified as her stressor was the first appearance of that account in the case file.  Thus, the Board finds that it is new evidence, and finds it material because it relates to an unestablished fact necessary to substantiate the claim-namely, the existence and character of the Veteran's claimed stressor.  Accordingly, the Board finds that reopening the Veteran's claim of an acquired psychiatric disorder is warranted.      


ORDER

New and material evidence having been received, the Veteran's claim for service connection for PTSD based on MST is reopened.  


REMAND

The Veteran contends that she is entitled to service connection for an acquired psychiatric disorder, to include PTSD, and she believes this disability stems from a traumatic personal assault while in service.

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304 (f).

With respect to an in-service personal assault (including military sexual trauma), the regulations recognize that sexual assaults are often unreported. Therefore, when a PTSD claim is based on an in-service personal assault, the regulations authorize the use of evidence from sources other than a veteran's service records to corroborate a veteran's account of the stressor incident. 38 C.F.R. § 3.304 (f)(5). Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id. In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. Id.

The Board notes that, if VA evaluates a veteran's claimed stressor under subsection (f)(3), his or her lay testimony alone may be sufficient to establish the occurrence of that stressor if the stressor is consistent with his/her service and a VA psychiatrist or psychologist opines that the stressor is adequate to support a diagnosis of PTSD. Acevedo v. Shinseki, 25 Vet. App. 286, 291 (2012) (citing 38 C.F.R. § 3.304 (f)(3)). However, if VA evaluates a veteran's claimed stressor under subsection (f)(5), the lay testimony must be corroborated by other evidence to establish the occurrence of the stressor. Id. (citing 38 C.F.R. § 3.304 (f)(5) and Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011)).

At the outset, the Board notes that the Veteran has specifically identified her alleged assailant and an alleged accomplice (two fellow servicemembers whose names appear in the January 2018 Board hearing transcript), along with a description of events, an approximate time frame for those events, and a possible corroborating witness.  The AOJ may be able to use these individuals' service or VA records to verify the events described by the Veteran. See Molitor v. Shulkin, 28 Vet. App 397 (2017) (holding that, in accordance with VAOPGCPREC 05-14, when a claimant adequately identifies relevant records of fellow servicemembers that may aid in corroborating a claimed personal assault, the duty to assist requires VA to attempt to obtain such records, or at a minimum, to notify the claimant why it will not undertake such efforts).  The Board finds that pursuant to the information contained in the January 2018 Board hearing transcript and the Veteran's written statement, the Veteran has adequately identified the above servicemembers.  Accordingly, appropriate additional development must be undertaken as identified below.  

Further, although the Veteran's reported stressor has not yet been verified, the Board finds that the Veteran's claim is competent and contains credible indications that her psychiatric diagnoses may be associated with service. Therefore, a VA examination to determine the etiology of her acquired psychiatric disorder, to include PTSD, is warranted. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In remanding the claim, the Board emphasizes that veterans claiming service connection for PTSD due to personal assault face unique problems documenting their claims. Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor. See Proposed Rule, PTSD Based on Personal Assault, 65 Fed. Reg. 61,132 (Oct. 16, 2000).

As the Board has re-characterized the issue of service connection for an acquired psychiatric disorder, the examination should address all of the Veteran's psychiatric diagnoses. See Clemons, supra.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Send the Veteran a VCAA notice letter pertaining to the claim for service connection for an acquired psychiatric disorder, to include PTSD due to MST. The letter should include the criteria necessary to support service connection for an acquired psychiatric disorder other than PTSD and service connection for PTSD, to include based on in-service personal assault. 38 C.F.R. § 3.304(f). In particular, the notice must advise the Veteran that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor. Allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2. Undertake appropriate efforts to obtain any relevant outstanding VA and private medical records, and associate them with the claims file. 
 
3.  Pursuant to VAOGCPREC 5-2014 (Aug. 12, 2014), undertake additional reasonable efforts to verify the Veteran's alleged stressor, to include (i) obtaining any pertinent records that are not already in the case file; and (ii) identifying and contact the servicemember identified by the Veteran as a possible corroborating witness to obtain any statement or pertinent information the alleged witness may have.  If the AOJ is unable to obtain these records, the AOJ should, in accordance with Molitor, supra, notify the Veteran why it will not undertake these efforts.  

4.  After completion of  instructions 1 through 3 above, afford the Veteran a VA examination to determine the nature, etiology and severity of any diagnosed psychiatric disorder, to include PTSD based on MST.  All indicated testing should be done.  For each disorder diagnosed, the examiner should offer comments and an opinion addressing whether it is at least as likely as not (a probability of 50 percent or higher), that the diagnosed disorder began during service, or is causally or etiologically related to service.  

Specifically regarding PTSD, the examiner must opine as to the following:

(1) Is it at least as likely as not that the Veteran was assaulted during service as claimed?

(2) Is it at least as likely as not that the Veteran has a diagnosis of PTSD resulting from any event of her service, to include a personal assault? If PTSD is diagnosed, please identify the specific stressor(s) upon which the diagnosis is based.

In answering this question, please articulate the reasons underpinning each conclusion. That is, identify what facts and information, whether found in the record or outside the record, support the conclusion, andexplain how that evidence justifies your opinion.

The entire claims file, including this remand, must be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  

The examiner is advised that the Veteran is competent to report history and symptoms and that her reports must be considered in formulating any requested opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a rationale for doing so.

A complete rationale must be given for all opinions and conclusions expressed.  If it is not possible to provide a requested opinion without resorting to speculation, the examiner should state why speculation would be required in that case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

5.  After completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


